Citation Nr: 1045955	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-49 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of the overpayment of nonservice-
connected disability pension benefits in the amount of $5,165 to 
include the issue of the validity of the debt. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 decision by the Committee on Waivers 
and Compromises (COWC) at the Milwaukee, Wisconsin, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held, 
however, that the VCAA notification procedures do not apply in 
waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
It is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision notice 
provisions.  

A review of the record raises questions as to the validity of the 
amount of overpayment indebtedness created.  The Veteran has 
requested entitlement to waiver; however, his statements may also 
be construed as a challenge to the validity of the creation of 
the debt.  He asserted that the income considered from his spouse 
from the date of marriage should be excluded because he did not 
live with her for several months after they married in December 
2007 and because they had a pre-nuptial agreement that required 
they keep their income and expenses separate.  The Board also 
notes that the April 2009 COWC decision indicates the overpayment 
created was the result of payments during the period from January 
1, 2008, to December 31, 2009.  Although the December 31, 2009, 
date appears to be a typographical error, this matter requires 
clarification.  It is significant to note that the Veteran 
elected to receive compensation payments instead of pension 
payments in July 2009 and there is no indication that the Veteran 
was, in fact, paid pension benefits after July 2009.  The Court 
has held that when the validity of a debt is challenged, a 
threshold determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2010), 
VAOPGCPREC 6-98 (Apr. 24, 1998).  An overpayment is created when 
a payee has received monetary benefits to which he or she is not 
entitled.  38 C.F.R. § 1.962 (2010).  

VA law also provides that the effective date of reduction or 
discontinuance of an award of pension, compensation, or 
dependency and indemnity compensation for a payee or dependent 
based upon an administrative error shall be the date of the last 
payment on an erroneous award based solely on administrative 
error or error in judgment.  38 U.S.C.A. § 5112(b) (West 2002); 
38 C.F.R. § 3.500(b) (2010).  The Court has interpreted 38 C.F.R. 
§ 3.500(b)(1) as providing for a discontinuance of payment that 
is based on error (either administrative or by the payee) as of 
the date of the award became erroneous where the award was based 
on an act of commission or omission by a payee or with the 
payee's knowledge, but not earlier than the date entitlement 
ceased.  Jordan v. Brown, 10 Vet. App. 171, 175 (1997).  An 
adjustment to overpayment indebtedness may be warranted when the 
overpayment involved sole administrative error in which the 
appellant neither had knowledge of nor should have been aware of 
the erroneous award.  Further, neither the appellant's actions 
nor failure to act must have contributed to payment pursuant to 
the erroneous award.  

The Board also notes that the available record in this case is 
unclear as to whether the unreimbursed medical expenses of the 
Veteran, and those of his spouse for any appropriate period, were 
adequately considered.  If upon remand it is determined that an 
overpayment was validly created then VA should consider the issue 
of unjust enrichment in light of the amount of compensation 
payment the Veteran could have properly elected to receive during 
the period at issue.  For these reasons, additional development 
is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide additional information in support 
of his claim as to the validity of the 
amount of overpayment indebtedness 
created.  

2.  A due and paid audit should be 
obtained for all VA payments made to the 
Veteran during the period at issue.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to waiver of 
overpayment of nonservice-connected 
disability pension benefits in the amount 
of $5,165 to include the issue of the 
validity of the debt should be reviewed 
with appropriate consideration of all the 
evidence of record.  All necessary 
adjustments due to unreimbursed medical 
expenses, recalculation based upon a 
correction of the period of overpayment, 
and/or VA administrative error must be 
considered.  Any remaining issue for 
entitlement to waiver of overpayment 
should consider unjust enrichment matters 
in light of the amount of compensation 
payment the Veteran could have properly 
elected to receive during the period at 
issue.  If any benefit sought remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



